Citation Nr: 1142694	
Decision Date: 11/21/11    Archive Date: 12/06/11

DOCKET NO.  10-08 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected left knee disabilities.

3.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected left knee disabilities.

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disabilities.  

5.  Entitlement to an increased evaluation for residuals of a left knee injury, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased evaluation for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

7.  Entitlement to a compensable evaluation for residuals of a fracture of the right great toe with post-traumatic degenerative osteoarthritis.  

8.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 2002.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, as well as March and October 2008 rating decisions of the RO in Wichita, Kansas.

The RO in Wichita has jurisdiction of the Veteran's claims file. 

In April 2011, the Veteran was afforded a hearing before T. Stephen Eckerman, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that each issue requires additional development.

With respect to each issue on appeal, the Veteran testified during an April 2011 hearing before the undersigned Acting Veterans Law Judge that he continued to receive medical treatment at Irwin Army Community Hospital at Fort Riley.  The most recent treatment was probably about two months earlier.  The Veteran also testified that he had been treated at the VA Medical Center (VAMC) in Topeka, as recently as about one month earlier.  The Veteran said that the records of this ongoing VA treatment would be relevant to each of his claims.  

The Board observes that the most recent medical record in the claims file from Irwin Army Community Hospital is dated in June 2008.  The most recent medical record in the claims file from the Topeka VAMC is dated in February 2008.  There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, any outstanding VA treatment records must be obtained and associated with the claims file.  

With respect to the Veteran's increased evaluation claims, he specifically testified during the April 2011 hearing that each service-connected disability had become more severe since its last VA examination.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Accordingly, on Remand, the Veteran should be afforded another examination of his left knee disabilities, right great toe disability, and bilateral hearing loss.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all treatment records from Irwin Army Community Hospital dated after June 2008.  

2.  Obtain and associate with the claims file copies of all treatment records from the Topeka VAMC dated after February 2008.  

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected: (1) residuals of a left knee injury; (2) degenerative joint disease of the left knee; and (3) residuals, fracture of the right great toe with post-traumatic degenerative osteoarthritis.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed.  The examination should comply with VA protocols for the appropriate examination.  A complete rationale for all opinions expressed must be provided.

For the left knee, and right great toe, the examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the left knee, or right great toe, is used repeatedly.  All limitation of function must be identified. 

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected bilateral hearing loss.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed.  The examination should comply with VA protocols for the appropriate examination.  In addition to dictating objective test results, the examiner should describe the effects on occupational functioning and daily activities due to the bilateral hearing loss disability.  A complete rationale for all opinions expressed must be provided.  

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


